COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00135-CR


CARLOS JONATHAN ARRANAGA                                            APPELLANT
A/K/A CARLOS ARRANAGA

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Carlos Jonathan Arranaga a/k/a Carlos

Arranaga of aggravated assault with a deadly weapon, to wit: a firearm, and

assessed his punishment at five years’ confinement. Appellant brings a single

issue on appeal, challenging the legal sufficiency of the evidence to support his




      1
       See Tex. R. App. P. 47.4.
conviction. Because we hold that the evidence is sufficient under the standard

enunciated by Jackson v. Virginia,2 we affirm the trial court’s judgment.

Statement of Facts

       Isaac Payen and Maryella Longoria worked together at a Fiesta Food Mart

store in Fort Worth. Longoria’s boyfriend, Appellant, attended high school with

Payen.     Payen testified at trial that he and Longoria were friends; Appellant

testified that Longoria would ask Payen to leave her alone and that Payen would

not listen.

       On July 15, 2009, Longoria told Payen that she thought she was pregnant

and that Appellant was the father. In response, Payen told her that Appellant

“better not be” the father “because he’s no good, he is like a low life.” Payen’s

statement upset Longoria, who called Appellant, crying. Appellant testified that

Longoria told him that Payen “kept bothering her, wouldn’t leave her alone.”

       Appellant’s friend Arturo Zaragoza testified that he gave Appellant a ride to

Fiesta that night because Appellant wanted to talk to Payen. Zaragoza testified

that Appellant stated that he wanted to scare Payen. Zaragoza also testified that

he had given Appellant a gun three days before because Appellant wanted to

show it to his father. Appellant testified that Zaragoza only gave him the gun

when he got in Zaragoza’s truck that day, and Appellant denied telling Zaragoza

that he wanted to scare Payen.




       2
         443 U.S. 307, 99 S. Ct. 2781 (1979).

                                         2
       When Appellant and Zaragoza arrived at Fiesta, Payen was leaving in his

car.   Zaragoza stopped his truck at a stop sign next to Payen’s car so that

Appellant, sitting in the passenger seat, was next to Payen’s driver’s side

window. Appellant told Payen that he “thought [he and Payen] had already . . .

settled this, . . . you know,” and asked Payen, “[W]hy you still, you know, messing

with my girlfriend?”   Zaragoza testified that Payen and Appellant exchanged

words until Zaragoza pulled away. When Payen turned down the street where

Longoria lived, Appellant asked Zaragoza to follow him.              Payen’s car was

stopped in the street, and Zaragoza stopped his truck behind Payen’s car.

       Zaragoza testified that after a while, Payen got out of his car, approached

Zaragoza’s truck, and told Appellant to get out of the truck so that they could

“settle this,” but Appellant told Payen that he did not want to fight. Zaragoza

stated that Payen threw a punch at Appellant while Appellant was still in the

truck. Appellant testified that Payen grabbed him by the shirt and that he showed

Payen the gun so that Payen would let go of him. Zaragoza testified that Payen

grabbed Appellant by his hand and that Appellant and Payen struggled over the

gun. Zaragoza stated that the gun was in Appellant’s hand when it was fired but

that he could not see whose finger was on the trigger.              The gun went off,

shooting Payen in the chest.

       Zaragoza drove away, with Appellant still in the passenger seat of his

truck, and Appellant called Longoria and asked her to call 911. Zaragoza drove

to the Trinity River, and Appellant threw the gun into the river.


                                          3
      Payen testified at trial that because of his injury, he had had a stroke, and

as a result, he could not remember what happened that evening.

Sufficiency of the Evidence

      As Appellant points out, the indictment in this case contained two counts,

the first count alleging that Appellant intentionally or knowingly caused bodily

injury to the complainant, Payen, by shooting him with a firearm, and the second

count alleging that Appellant threatened bodily injury to Payen by using or

exhibiting a deadly weapon, a firearm. Both counts were submitted to the jury in

a single application paragraph, and a single verdict form allowed the jury to

convict under either Count One or Count Two.

      The evidence also reflects that the State offered immunity to Zaragoza, the

person who provided the gun and drove Appellant to confront Payen.              No

accomplice witness instruction was either provided to the jury or requested.

Appellant did request a self-defense instruction, which was denied.

      On appeal, however, Appellant makes no complaints about the jury

charge, raising only what he styles as a legal sufficiency challenge. For these

reasons, we address only the sufficiency question.

      The Texas Court of Criminal Appeals has held that there is no meaningful

distinction between the legal sufficiency standard and the factual sufficiency

standard.3 Thus, the Jackson standard, which is explained below, is the “only


      3
       Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (overruling
Clewis v. State, 922 S.W.2d 126, 131–32 (Tex. Crim. App. 1996)).

                                        4
standard that a reviewing court should apply in determining whether the evidence

is sufficient to support each element of a criminal offense that the State is

required to prove beyond a reasonable doubt.”4

      The sufficiency of the evidence in a criminal case is not determined by a

no-evidence standard.5 Instead, in our due-process review of the sufficiency of

the evidence to support a conviction, we view all of the evidence in the light most

favorable to the prosecution to determine whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. 6

      Appellant divides his argument into an analysis of the sufficiency of the

evidence to convict under Count One of the indictment and an analysis of the

sufficiency of the evidence to convict under Count Two of the indictment. When

the jury is authorized to convict on any one of several theories or methods of the

commission of the same offense (for example, two different statutory definitions

of the same offense) and returns a general verdict of guilt, it does not matter that

the evidence is insufficient to sustain one or more of the theories, so long as the

evidence is sufficient to sustain conviction under at least one theory. 7 Because

      4
       Id.
      5
       Butler v. State, 769 S.W.2d 234, 239 (Tex. Crim. App. 1989), overruled on
other grounds by Geesa v. State, 820 S.W.2d 154, 161 (Tex. Crim. App. 1991),
overruled on other grounds by Paulson v. State, 28 S.W.3d 570, 571 (Tex. Crim.
App. 2000).
      6
       Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).
      7
       Grissam v. State, 267 S.W.3d 39, 41 (Tex. Crim. App. 2008); Swearingen
v. State, 101 S.W.3d 89, 95 (Tex. Crim. App. 2003) (citing Rabbani v. State, 847
                                       5
the jury was instructed in a single application paragraph and provided a single

verdict form on which to find Appellant guilty of aggravated assault as alleged in

the indictment, rather than a verdict form on each count, we address sufficiency

of the evidence under the standard that requires us to convict if the evidence is

sufficient as to either theory, as though they had been pled in a single count with

two paragraphs rather than two separate counts.

      The witnesses in the case included Appellant, Zaragoza, and Payen, as

well as various police officers.   The evidence reflects that Appellant armed

himself and sought out Payen, who was unarmed.            Detective Shane Drake

testified that Appellant told him that Payen had grabbed his arm, pulled at him,

and swung at him but missed. In response, Appellant pulled the gun, and the

gun went off.

      Detective Drake testified that Appellant did not ever state that Payen had

actually gotten hold of the gun or even had his hand on the gun. Detective Drake

also testified that Appellant never told him that Payen had a gun, a knife, or any

kind of sharp instrument when he approached Appellant. Indeed, the detective

testified that Appellant told him that from what he saw, Payen had no type of

weapon.

      The jury heard the testimony that Appellant had gone to look for Payen,

had armed himself, and had told Payen that he did not want to fight; that the two


S.W.2d 555, 558–59 (Tex. Crim. App. 1992), cert. denied, 509 U.S. 926 (1993));
see also Jefferson v. State, 189 S.W.3d 305, 311–13 (Tex. Crim. App.), cert.
denied, 549 U.S. 957 (2006).

                                        6
men had words; that Appellant had told Zaragoza to follow Payen down the

street to where Longoria lived; that Zaragoza had stopped his truck behind

Payen’s car; and that Payen had gotten out of his car and confronted Appellant,

telling him to get out of the truck so they could “settle this,” but that Appellant had

told Payen that he did not want to fight. The jury also heard that Payen threw a

punch at Appellant while Appellant was still in the truck, that Payen had grabbed

Appellant by the shirt, and that Appellant had shown Payen the gun to convince

Payen to let go of him. The jury heard testimony that Payen grabbed Appellant,

the two struggled over the gun, and the gun went off, but the jury heard no

testimony as to who actually fired the gun. Even excluding Zaragoza’s evidence,

Appellant himself provided sufficient evidence at trial and to the police to sustain

his conviction.8

      From the evidence before the jury, the jury could have reasonably

concluded that Appellant threatened Payen with the firearm. There was also

evidence that the firearm in Appellant’s hand was fired, injuring Payen. The jury

could have concluded from the evidence that Appellant pulled the trigger,

causing the gun to fire.

      As the sole trier of fact, it was the jury’s obligation to determine the

credibility of the witnesses and the weight to be placed on the testimony of each


      8
       See Tex. Code Crim. Proc. Ann. art. 38.14 (Vernon 2005) (“A conviction
cannot be had upon the testimony of an accomplice unless corroborated by other
evidence tending to connect the defendant with the offense committed; and the
corroboration is not sufficient if it merely shows the commission of the offense.”).

                                          7
witness.9 The jury was free to believe all, some, or none of the testimony of each

of the witnesses.10 If the evidence is sufficient to prove one theory of conviction,

the evidence is sufficient to support the conviction, even when multiple theories

are offered to the jury.11

Conclusion

      Because the evidence is legally sufficient to support the jury’s verdict that

Appellant was guilty of aggravated assault with a deadly weapon, we overrule

Appellant’ sole issue and affirm the trial court’s judgment.




                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 21, 2011




      9
       See Tex. Code Crim. Proc. Ann. art. 38.04 (Vernon 1979); Brown v. State,
270 S.W.3d 564, 568 (Tex. Crim. App. 2008), cert. denied, 129 S. Ct. 2075
(2009).
      10
        See Prible v. State, 175 S.W.3d 724, 730–31 (Tex. Crim. App.), cert.
denied, 546 U.S. 962 (2005); Sorto v. State, 173 S.W.3d 469, 475 (Tex. Crim.
App. 2005), cert. denied, 548 U.S. 926 (2006).
      11
          Grissam, 267 S.W.3d at 41.

                                          8